       Case 3:21-cv-00872-EMC Document 26 Filed 09/15/21 Page 1 of 2


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Emails: tanya@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   GERARDO HERNANDEZ,                             ) No. 3:21-cv-00872-EMC
                                                    )
13                  Plaintiff,                      ) STIPULATION FOR DISMISSAL OF
                                                    ) ENTIRE ACTION
14          vs.                                     )
                                                    )
15   7-ELEVEN, INC. dba 7-ELEVEN #2234;             )
     THE MISSION 38 PARTNERS A                      )
16                                                  )
     CALIFORNIA LIMITED PARTNERSHIP;
                                                    )
17                                                  )
                    Defendants.
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20
21
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
       Case 3:21-cv-00872-EMC Document 26 Filed 09/15/21 Page 2 of 2


 1           IT IS HEREBY STIPULATED by and between Plaintiff Gerardo Hernandez and
 2   Defendants, 7-Eleven, Inc. dba 7-Eleven #2234; and The Mission 38 Partners, a California
 3   Limited Partnership, the parties to this action, that pursuant to Federal Rule of Civil Procedure
 4   41(a)(1)(A)(ii), the above-captioned action is dismissed with prejudice in its entirety. Each
 5   party is to bear its own attorneys’ fees and costs.
 6
     Dated: September 15, 2021                         MOORE LAW FIRM, P.C.
 7
 8                                                     /s/ Tanya E. Moore
                                                       Tanya E. Moore
 9
                                                       Attorney for Plaintiff,
10                                                     Gerardo Hernandez

11
12   Dated: September 15, 2021                         VAUGHAN & ASSOCIATES
                                                       LAW OFFICE, APC
13
                                                        /s/ Cris C. Vaughan
14                                                      Cris C. Vaughan
15                                                      Attorneys for Defendant,
                                                        The Mission 38 Partners, a California Limited
16                                                      Partnership
17
     Dated: September 15, 2021                         CALL & JENSEN
18
19                                                     /s/ Michael S. Orr
                                                        Michael S. Orr
20                                                      Attorneys for Defendant,
                                                        7-Eleven, Inc.
21
                                    ISTRIC
22                             TES D      TC
                             TA         ATTESTATION
                                                        O
                         S




23
                                                         U
                       ED




                                                          RT




     Concurrence in the filing of this document has been obtained from each of the individual(s)
                                   ANTEDabove.
                   UNIT




24
                               isRattributed
     whose electronic signatureG
                                                                R NIA




25
                                                         /s/ Tanya E. Moore
26                                                     h e n
                                                      C Tanya
                                               ard M.           E. Moore
                    NO




                                     g e E d w
                                 Jud
                                                             FO




                                                         Attorney for Plaintiff,
27
                     RT




                                                         Gerardo Hernandez
                                                          LI




                            ER
                        H




                                                        A




28                                                       C
      Dated: 9/15/2021
                                 N                 F
                                     D IS T IC T O
                                           R
                             STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                       Page 2
